DETAILED ACTION
 Examiner’s Comments
1.	This office action is in response to the amendment received on 5/4/2022.
	Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1 and 5-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Vestweber (US 9,265,503).
	With regard to claim 1, Vestweber discloses a surgical stapler apparatus (1), comprising: a surgical stapler device (5 &6) having a handle portion (4), an elongate stapler shaft (2) extending from the handle portion (4), and a stapler head (5)  at a distal end of the stapler shaft (2), the handle portion (4) and the elongated stapler shaft (2) having an internal channel (16) extending up to the stapler head (5), and the handle portion (4) having a gas inlet port (25) extending transversely into the handle portion (4 Fig.1) and intersecting with the internal channel (16), wherein the elongated stapler shaft (2) comprises a shell having an inside wall surface and an outside wall surface (as seen in fig.1), and wherein the internal channel (16) is defined by the inside wall surface; and a gas insufflation device (26 and reservoir col. 5, line 32) connected to the gas inlet port (connected to hose 25) of the surgical stapler (1), the insufflation device (reservoir col. 5, line 32) comprising a supply of pressurized gas and a supply tube (25) having a first end connected to the pressurized gas supply and a second end in communication with the gas inlet port (as seen in fig.1) of the surgical stapler device (1), whereby pressurized gas is supplied to the internal channel (16) of the stapler device  (1) and exits (see 19 fig.1) the channel (16) at the stapler head (5) to provide gas insufflation and dilation of a lumen of an abdominal organ into which the stapler shaft (2) is inserted.  
With regard to claim 5, Vestweber discloses a surgical stapler apparatus, wherein the pressurized gas supply (reservoir) comprises a manually operated inflation bulb (syringe or like as equivalent to bulb col. 5, line36).  
With regard to claim 6, Vestweber discloses a surgical stapler apparatus, , wherein the pressurized gas supply comprises a pump (syringe).  

 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber in view of Zemlok et al. US 2011/0218484) hereinafter (“Zemlok”).
With regard to claim 2, Vestweber discloses a surgical stapler assembly (1), further comprising a connector (25, 26) at the gas inlet port for releasably connecting an end of the supply tube to the gas inlet port, except for the connector having an on-off valve configured to open when pressurized gas is supplied from the supply and to close when the pressurized gas supply is turned off.
Zemlok teaches surgical stapler assembly (fig.2) including a connector (30)   at the gas inlet port (28) for releasably connecting an end of the supply tube to the gas inlet port, the connector having an on-off valve (32) configured to open when pressurized gas is supplied from the supply and to close when the pressurized gas supply is turned off. Zemlok shows that gas connector and it’s subparts is well known in the art.
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of the Zemlok into the surgical stapler assembly of Vestweber such that the user maintains a neutral or positive pressure flow within the surgical instrument during use (Abstract).
With regard to claim 4, Vestweber discloses a surgical stapler apparatus (1), except for further comprising a seal member between the second end of the gas supply tube and the gas inlet port.  
Zemlok teaches surgical stapler assembly (fig.2) including a seal member (24, 26) between the second end of the gas supply tube and the gas inlet port, to prevent the escape of insufflation gas during operation of surgical stapler.  
In view of Zemlok teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of the Zemlok into the surgical stapler assembly of Vestweber in order to prevent the escape of insufflation gas during operation of the surgical stapler.  
With regard to claim 7, Vestweber discloses a surgical stapler apparatus (1), except for wherein the pressurized gas supply comprises a metered tank of pressurized gas.  Zemlok teaches surgical stapler apparatus (fig.2) including a pressurized gas supply (as seen in fig.1) comprising a metered tank of pressurized gas. (valve regulates gas released by the self-contained gas cartridge (col. 0012, lines 5-6) indicating metered tank.
In view of Zemlok teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of the Zemlok into the surgical stapler apparatus of Vestweber in order to prevent the escape of insufflation gas during operation of the surgical stapler.  

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vestweber in view of Sonnenschein et al. US 2007/0265492) hereinafter (“Sonnenschein”).
With regard to claim 3, Vestweber discloses a surgical stapler apparatus (1), except for further comprising a pressure relief valve in the gas supply tube configured to cut off gas supply to the inlet port if the pressure exceeds a predetermined value.  
Sonnenschein teaches endoscopic procedure (fig.1) including insufflation pump and a pressure relief valve (130) to reduce the pressure in the section of the line between the pump (116) and the check valve (132) to zero (par 0039). 
In view of Sonnenschein teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of the Sonnenschien into the surgical stapler assembly of Vestweber such that pressure is reduced in the section of the line between the pump and the valve during use. 
Allowable subject matter
7.	Claims 8-13 are allowed over prior art of record.

Response to Argument
8.	Applicant's arguments regarding claims 1-7 filed 5/4/2022 have been fully considered but have been addressed by a new grounds of rejection necessitated by applicant’s amendment.
Applicant’s argument regarding method claims 8 and 9 have been considered and the rejection have been withdrawn.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/19/2022